In a guardianship proceeding, Marjorie Wigginton, the guardian of the persons of the infants, appeals from an order of the Surrogate’s Court, Nassau County, dated August 26, 1975, which denied her motions (1) for reimbursement of legal expenses and (2) for renewal of the said application. Order affirmed, without costs or disbursements. On the basis of the record before us, the denial of the additional allowances did not constitute an abuse of discretion. Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.